Citation Nr: 1543241	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  12-00 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right lower extremity peripheral neuropathy.

2.  Entitlement to service connection for left lower extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970, and was awarded a Purple Heart as well as a Republic of Vietnam Cross of Gallantry with Palm for his service in the Marine Corps.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Detroit, Michigan.

In August 2015, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran has bilateral lower extremity peripheral neuropathy that is caused by his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral lower extremity peripheral neuropathy are met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Regulations and Analysis

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.   

Turning to the evidence of record, the Veteran was granted service connection for diabetes mellitus in June 2009.  Also in June 2009, the Veteran's wife submitted a statement indicating that the Veteran had increased pain and swelling in his feet.  A February 2010 statement from Dr. R, a private physician, indicates that the Veteran is being treated for mild to moderate neuropathy.  

A May 2010 VA examination indicates that the Veteran's symptoms included toes throbbing, swelling, numbness and occasional tingling.  On objective examination, the Veteran had decreased sensation to pain and light touch in his toes bilaterally.  The Veteran was noted as being on Wellbutrin for peripheral neuropathy.  The examiner indicated that he could not diagnose the Veteran or offer an opinion as he did not show for a scheduled electromyography (EMG) test.

A letter dated May 2011 to the Veteran from Dr. R, a physician at the VA Medical Center in Ann Arbor, indicates that a recent EMG shows L5 radiculopathy in the Veteran's legs; however, the physician also indicates that the Veteran likely has diabetic neuropathy, as the EMG test could not evaluate small nerve fibers, and clinically he has a small fiber neuropathy associated with his diabetes.

A July 2015 letter from a VA physician indicates that the Veteran has peripheral neuropathy secondary to his diabetes mellitus.

The Board concludes that in this case, the preponderance of the evidence of record indicates that the Veteran has bilateral lower extremity peripheral neuropathy.  A VA physician indicated in the context of reporting May 2011 EMG findings that the Veteran likely has bilateral lower extremity peripheral neuropathy secondary to his diabetes mellitus, and this finding is supported by Dr. R.'s July 2015 letter.  There is no contrary opinion of record.

As the Board is granting service connection for bilateral lower extremity peripheral neuropathy as secondary to his service-connected diabetes mellitus, entitlement to service connection on a direct basis is rendered moot and will not be discussed.


ORDER

Entitlement to service connection for right lower extremity peripheral neuropathy is granted.

Entitlement to service connection for left lower extremity peripheral neuropathy is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


